            Case 2:17-cv-00065-AM-VRG Document 63 Filed 07/24/19 Page 1 of 1


AO 450   (Rev. 5/99)   Judgment   in   a   Civil   Case
                                                                                                     FILE.

                                  United States District Court                                     JUL
                                                                                              CLERIc
                                                                                                         24      2019



                                                Western District of Texas
  DONALD SEHR, Individually and On Behalf of
  All Others Similarly Situated,
  Plaintiff,
                                                                 JUDGMENT IN A CIVIL CASE
                                           V.

   VAL VERDE HOSPITAL CORPORATION d/b/a
                                                                CASE NUMBER:        DR-17CVO65AMNRG
   VAL VERDE REGIONAL MEDICAL CENTER,
   et a!,
   Respondent,

    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
    has rendered its verdict.

    Decision by Court. This action came on for consideration before the Court. The issues have been considered
    and a decision has been rendered.

    IT IS ORDERED AND ADJUDGED
    That the Plaintiffs claims asserted in this suit against the Defendants are DISMISSED WITH
    PREJUDICE as set forth in the stipulation. All parties shall bear their own costs and fees. IT IS
    FURTHER ORDERED that all motions pending in the instant action be DENIED as moot.




                              7/24/19                                         Jeannet
Date                                                          Clerk



                                                              (By) Deputy CleFR
